DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 10, 15-21, 24 and 25 of U.S. Patent No. 10,231,786. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
The following table shows the correspondence between claim 1 of the ‘576 application and claims 1 and claim 11 of the ‘786 patent.
‘576 Application
‘786 Patent
(Claim 1)
A system comprising: 
a measurement device to (i) collect information of a surface of a bone of a limb of a patient including capturing a live image of the bone, to track one or more reference points positioned on one or more bones or an anatomy of the patient, and to (ii) collect information of a surgical device to track one or more reference points positioned on a surgical device; 

one or more processors; 

and data storage including instructions executable by the one or more processors for performing functions comprising: 

tracking movement of the bone in physical space based on the tracked reference points positioned on the one or more of the bone or the anatomy of the patient; 



calculating an axis of the limb based on the tracked reference points positioned on the one or more of the bone or the anatomy of the patient;






tracking movement of the surgical device in physical space based on the tracked reference points positioned on the surgical device; 


and providing for display a virtual image overlaid onto the live image of the bone, wherein the virtual image includes information for assisting in placement of the surgical device at a position on the bone, wherein the virtual image is overlaid at a position onto the live image of the bone based on the movement of the surgical device in physical space and includes a display of the axis of the limb.
(Claim 1)
A system comprising: 
a measurement device to collect information of a surface of a bone of a limb of a patient, to track one or more reference points positioned on one or more bones or an anatomy of the patient, and to track one or more reference points positioned on a surgical device,


one or more processors;

and data storage including instructions executable by the one or more processors for performing functions comprising:

recognizing a position and a movement of the bone in physical space based on the tracked reference point positioned on the positioning device due to alignment of the limb of the patient or the foot of the patient within the positioning device;

(Claim 11)
The system of claim 1, wherein the one or more processors further perform functions comprising: determining an axis of the limb based on reference points positioned on a medial malleoli of the patient, a lateral malleoli of the patient, and a base of an anterior cruciate ligament of the patient; and providing for display the axis of the limb.

(Claim 1)
recognizing a position and a movement of the surgical device in physical space based on the tracked reference points positioned on the surgical device;

and providing for display a virtual image overlaid onto the visual model of the bone, wherein the virtual image includes information for assisting in placement of the surgical device at a position on the bone based on the position and the movement of the surgical device in physical space.





The following table shows the correspondence between the dependent claims of the ‘576 application and claims of the ‘786 patent.
‘576
2
3
4
5
7
8
9
10
11
12
13
14
15
16
17
18
19
20
‘786
3
15
15
14
3
2
6
7
8
16
17
18
19
20
21
18
24
25


As to claim 6 of the ‘576 application, the Examiner submits that the system of the ‘786 patent discloses 6 the function of tracking movement of the bone in physical space comprises continuously taking measurements during surgery to identify the movement of the bone (Claim 10 of the ‘786 patent discloses overlying a virtual image over a live image of the bone, which requires the tracking function to continuously take measurements, as presently claimed).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-7, 9, 11-21 of U.S. Patent No. 10,449,004. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
The following table shows the correspondence between claim 1 of the ‘576 application and claims 1 and claim 11 of the ‘786 patent.
‘576 Application
‘004 Patent
(Claim 1)
A system comprising: 
a measurement device to (i) collect information of a surface of a bone of a limb of a patient including capturing a live image of the bone, to track one or more reference points positioned on one or more bones or an anatomy of the patient, and to (ii) collect information of a surgical device to track one or more reference points positioned on a surgical device; 

one or more processors; 

and data storage including instructions executable by the one or more processors for performing functions comprising: 

tracking movement of the bone in physical space based on the tracked reference points positioned on the one or more of the bone or the anatomy of the patient; 

calculating an axis of the limb based on the tracked reference points positioned on the one or more of the bone or the anatomy of the patient;


tracking movement of the surgical device in physical space based on the tracked reference points positioned on the surgical device; 


and providing for display a virtual image overlaid onto the live image of the bone, wherein the virtual image includes information for assisting in placement of the surgical device at a position on the bone, wherein the virtual image is overlaid at a position onto the live image of the bone based on the movement of the surgical device in physical space and includes a display of the axis of the limb.
(Claim 1)
A system comprising: 
a measurement device to collect information of a surface of a bone of a limb of a patient, to track one or more reference points positioned on one or more bones or an anatomy of the patient, and to track one or more reference points positioned on a surgical device; 


one or more processors; 

and data storage including instructions executable by the one or more processors for performing functions comprising:

recognizing a position and a movement of the bone in physical space based on the tracked reference points positioned on the one or more of the bone or the anatomy of the patient

determining an axis of the limb based on reference points positioned on a medial malleoli of the patient, a lateral malleoli of the patient, and a base of an anterior cruciate ligament of the patient;

recognizing a position and a movement of the surgical device in physical space based on the tracked reference points positioned on the surgical device;

and providing for display a virtual image overlaid onto the visual model of the bone, wherein the virtual image includes information for assisting in placement of the surgical device at a position on the bone based on the position and the movement of the surgical device in physical space and includes a display of the axis of the limb.



The following table shows the correspondence between the dependent claims of the ‘576 application and claims of the ‘004 patent.
‘576
2
3
4
5
7
8
9
10
11
12
13
14
15
16
17
18
19
20
‘004
1
12
12
11
1
2
5
6
7
13
14
15
16
17
18
19
20
21


As to claim 6 of the ‘576 application, the Examiner submits that the system of the ‘004 patent discloses 6 the function of tracking movement of the bone in physical space comprises continuously taking measurements during surgery to identify the movement of the bone (Claim 9 of the ‘004 patent discloses overlying a virtual image over a live image of the bone, which requires the tracking function to continuously take measurements, as presently claimed).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        /DAVID H CHU/Primary Examiner, Art Unit 2616